DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the outer edge of the first mold and the outer edge of third mold are each curved away from the upper mold at an angle of less than 90 degrees with respect to a virtual line perpendicular to the flat portion of the first mold and the flat portion of the third mold respectively. It is unclear how this angle is measured. Where is the vertex of this angle? Although the angle is relative to a virtual perpendicular line, the angle may vary depending on where the vertex is. For example, using a vertex for the angle located at the upper surface of the first mold results in an angle larger than 90 degrees.  Similarly, using a vertex almost at the bottom of the curved portions results in a smaller angle, but still larger than 90 degrees. These two examples are illustrated below. It is unclear how the angle is defined, as the vertex can be located at various locations along the virtual perpendicular line.



[AltContent: connector][AltContent: connector]
[AltContent: arc]
[AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    215
    179
    media_image1.png
    Greyscale
			[AltContent: connector]
    PNG
    media_image1.png
    215
    179
    media_image1.png
    Greyscale


Claim 15 further recites “within each mold among the first mold and the third mold, the flat portion extends further from the upper mold than the outer edge.” It would appear the flat portion defines the upper surface of the lower mold, i.e. in a plane. It is unclear how this flat portion (i.e. this plane) extends in a direction perpendicular to the surface. 
Claims 16 and 17 recite the same language regarding and angle of less than 90 degrees. It is unclear how this angle is measure.
Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a fixing portion comprising protruding portions spaced apart and a lower mold received in between the protruding portions, but spaced from the protruding portions, wherein the lower mold comprises a first, second and third mold in consecutive order, wherein the first and third mold each comprises a support portion and curved portion and a thickness of the support portion is greater than a thickness of the curved portion. 

The following is a statement of reasons for the indication of allowable subject matter for claim 17:  the prior art fails to disclose a removal of a second mold located in between a first and third mold to provide a space such that the first and third mold can slide toward each other.
Response to Arguments
Applicant’s arguments, filed April 9, 2021, with respect to Liu have been fully considered and are persuasive.  The 103 rejections of claims 11 and 15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741